EMPLOYMENT AGREEMENT

(Executive Level)

AGREEMENT, dated as of January 1, 2007, between MDwerks, Inc., a Delaware
corporation (the “Company”), and the Executive identified on Exhibit A attached
hereto (the “Executive”).

WITNESSETH:

WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set forth; and

WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;

NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:

1. APPOINTMENT AND TERM

Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period commencing on the date
hereof (the “Commencement Date”) and ending on the date (the “Expiration Date”)
set forth in Exhibit A, unless the parties mutually agree in writing upon a
later date.

2. DUTIES

(a) During the term of this Agreement, the Executive shall be employed in the
position set forth in Exhibit A and shall, unless prevented by incapacity,
devote all of his business time, attention and ability during normal corporate
office business hours to the

 

--------------------------------------------------------------------------------



discharge of his duties hereunder and to the faithful and diligent performance
of such duties and the exercise of such powers as may be assigned to or vested
in him by the Board of Directors of the Company (the “Board”), the President and
Chief Executive Officer of the Company and any other senior executive officer of
the Company, such duties to be consistent with his position. The Executive shall
obey the lawful directions of the Board, the Company’s President and Chief
Executive Officer and any other senior executive officer of the Company and
shall use his diligent efforts to promote the interests of the Company and to
maintain and promote the reputation thereof.

(b) The Executive shall not during his term of employment (except as a
representative of the Company or with the consent in writing of the Board) be
directly or indirectly engaged or concerned or interested in any other business
activity, except through ownership of an interest of not more than 2% in any
entity that does not compete with the Company, provided it does not impair the
ability of the Executive to discharge fully and faithfully his duties hereunder.

(c) Notwithstanding the foregoing provisions, the Executive shall be entitled to
serve in various leadership capacities in civic, charitable and professional
organizations. The Executive recognizes that his primary and paramount
responsibility is to the Company.

(d) The Executive shall be based in the Deerfield Beach, Florida area, except
for required travel on the Company’s business.

3. REMUNERATION

(a) As compensation for his services pursuant hereto, the Executive shall be
paid a base salary during his employment hereunder at the annual rate set forth
in Exhibit A.

 

 

2

 

--------------------------------------------------------------------------------



This amount shall be payable in equal periodic installments in accordance with
the usual payroll practices of the Company.

(b) Except as provided above, in Exhibit A and in Sections 4 and 6 hereof, the
Executive shall not be entitled to receive any additional compensation,
remuneration or other payments from the Company.

4. HEALTH INSURANCE AND OTHER FRINGE BENEFITS

The Executive shall be entitled to participate in regular employee fringe
benefit programs to the extent such programs are offered by the Company to its
executive employees, including, but not limited to, medical, hospitalization and
disability insurance and life insurance, Section 529 education plan and 401(k)
plan.

5. VACATION

The Executive shall be entitled to the number of weeks of vacation set forth in
Exhibit A (in addition to the usual national holidays) during each contract year
during which he serves hereunder. Such vacation shall be taken at such time or
times as will be mutually agreed between the Executive and the Company. Vacation
not taken during a calendar year may not be carried forward.

6. REIMBURSEMENT FOR EXPENSES

The Executive shall be reimbursed for reasonable documented business expenses
incurred in connection with the business of the Company in accordance with
practices and policies established by the Company.

  

 

3

 

--------------------------------------------------------------------------------



7. TERMINATION

(a) This Agreement shall terminate in accordance with the terms of Section 7(b)
hereof; provided, however, that such termination shall not affect the
obligations of the Executive pursuant to the terms of Sections 8 and 9.

(b) This Agreement shall terminate on the Expiration Date; or as follows:

(i) Upon the written notice to the Executive by the Company at any time, because
of the willful and material malfeasance, dishonesty or habitual drug or alcohol
abuse by the Executive related to or affecting the performance of his duties,
the Executive’s continuing and intentional breach, non-performance or
non-observance of any of the terms or provisions of this Agreement, but only
after notice by the Company of such breach, nonperformance or nonobservance and
the failure of the Executive to cure such default as soon as practicable (but in
any event within ten (10) days following written notice from the Company), the
conduct by the Executive which the Board in good faith determines could
reasonably be expected to have a material adverse effect on the business,
assets, properties, results of operations, financial condition, personnel or
prospects of the Company (within each category, taken as a whole), but only
after notice by the Company of such conduct and the failure of the Executive to
cure same as soon as practicable (but in any event within ten (10) days
following written notice from the Company), or upon the Executive’s conviction
of a felony, any crime involving moral turpitude (including, without limitation,
sexual harassment) related to or affecting the performance of his duties or any
act of fraud, embezzlement, theft or willful breach of fiduciary duty against
the Company.

(ii) In the event the Executive, by reason of physical or mental disability,
shall be unable to perform the services required of him hereunder for a period
of more

 

 

4

 

--------------------------------------------------------------------------------



than 60 consecutive days, or for more than a total of 90 non-consecutive days in
the aggregate during any period of twelve (12) consecutive calendar months, on
the 61st consecutive day, or the 91st day, as the case may be. The Executive
agrees, in the event of any dispute under this Section 7(b)(ii), and after
written notice by the Board, to submit to a physical examination by a licensed
physician practicing in the South Florida area selected by the Board, and
reasonably acceptable to the Executive.

(iii) In the event the Executive dies while employed pursuant hereto, on the day
in which his death occurs.

(c) If this Agreement is terminated pursuant to Section 7(b), the Company will
have no further liability to the Executive after the date of termination
including, without limitation, the compensation and benefits described herein;
provided that, in the case of termination pursuant to Section 7(b)(ii), the
Executive will receive his then current salary until such time (but not more
than 90 days after such disability) as payments begin under any disability
insurance plan of the Executive.

(d) In the event the Company chooses not to enter into any agreement or
amendment extending the Executive’s employment beyond the Expiration Date, the
Company agrees to provide Executive at least 60 days prior written notice of
such determination (which notice may be given either prior to or after such
Expiration Date, but if notice is given any later than 60 days prior to the
Expiration Date, then the term of this Agreement shall be extended until the
date which is 60 days after the date such notice is given), during which time
the Executive may seek alternative employment while still being employed by the
Company.

 

 

5

 

--------------------------------------------------------------------------------



8. CONFIDENTIAL INFORMATION

(a) The Executive covenants and agrees that he will not at any time during the
continuance of this Agreement or at any time thereafter (i) print, publish,
divulge or communicate to any person, firm, corporation or other business
organization (except in connection with the Executive’s employment hereunder) or
use for his own account any secret or confidential information relating to the
business of the Company (including, without limitation, information relating to
any customers, suppliers, employees, products, services, formulae, technology,
know-how, trade secrets or the like, financial information or plans) or any
secret or confidential information relating to the affairs, dealings, projects
and concerns of the Company, both past and planned (the “Confidential
Information”), which the Executive has received or obtained or may receive or
obtain during the course of his employment with the Company (whether or not
developed, devised or otherwise created in whole or in part by the efforts of
the Executive), or (ii) take with him, upon termination of his employment
hereunder, any information in paper or document form or on any computer-readable
media relating to the foregoing. The term “Confidential Information” does not
include information which is or becomes generally available to the public other
than as a result of disclosure by the Executive or which is generally known in
the medical claim processing and receivable financing business. The Executive
further covenants and agrees that he shall retain the Confidential Information
received or obtained during such service in trust for the sole benefit of the
Company or its successors and assigns.

(b) The term Confidential Information as defined in Section 8(a) hereof shall
include information obtained by the Company from any third party under an
agreement including restrictions on disclosure known to the Executive.

 

 

6

 

--------------------------------------------------------------------------------



(c) In the event that the Executive is requested pursuant to subpoena or other
legal process to disclose any of the Confidential Information, the Executive
will provide the Company with prompt notice so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with
Section 8 of this Agreement. In the event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 8 of this Agreement, the Executive will furnish only that portion of
the Confidential Information which is legally required.

9. RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION

(a) The Executive shall not, anywhere within the United States, during his full
term of employment under Section 1 hereof and for a period of one (1) year
thereafter, notwithstanding any earlier termination pursuant to Section 7(b)
hereof, without the prior written consent of the Company, directly or
indirectly, and whether as principal, agent, officer, director, partner,
employee, consultant, broker, dealer or otherwise, alone or in association with
any other person, firm, corporation or other business organization, carry on, or
be engaged, have an interest in or take part in, or render services to any
person, firm, corporation or other business organization (other than the
Company) engaged in a business which is competitive with all or part of the
Business of the Company. The term “Business of the Company” shall mean
developing, providing and marketing technology and financial services that focus
on products and services related to processing claims by medical professionals
and service providers for insurance reimbursement and the financing of
receivables due to them arising out of such claims.

(b) The Executive shall not, for a period of one (1) year after termination of
his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, endeavor to entice
away from the Company any

 

 

7

 

--------------------------------------------------------------------------------



person who, at any time during the continuance of this Agreement, was an
employee of the Company.

(c) The Executive shall not, for a period of one (1) year after termination of
his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, solicit or direct
others to solicit, any of the Company’s customers or prospective customers
(including, but not limited to, those customers or prospective customers with
whom the Executive had a business relationship during his term of employment)
for any purpose or for any activity which is competitive with all or part of the
Business of the Company.

(d) It is understood by and between the parties hereto that the foregoing
covenants by the Executive set forth in this Section 9 are essential elements of
this Agreement and that, but for the agreement of the Executive to comply with
such covenants, the Company would not have entered into this Agreement. It is
recognized by the Executive that the Company currently operates in, and may
continue to expand its operations throughout, the geographical territories
referred to in Section 9(a) above. The Company and the Executive have
independently consulted with their respective counsel and have been advised in
all respects concerning the reasonableness and propriety of such covenants.

10. REMEDIES

(a) Without intending to limit the remedies available to the Company, it is
mutually understood and agreed that the Executive’s services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which may not be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the

 

 

8

 

--------------------------------------------------------------------------------



event of any material breach by the Executive that continues after any
applicable cure period, the Company shall be entitled to equitable relief by way
of injunction or otherwise.

(b) The covenants of Section 8 shall be construed as independent of any other
provisions contained in this Agreement and shall be enforceable as aforesaid
notwithstanding the existence of any claim or cause of action of the Executive
against the Company, whether based on this Agreement or otherwise. In the event
that any of the provisions of Sections 8 or 9 hereof should ever be adjudicated
to exceed the time, geographic, product/service or other limitations permitted
by applicable law in any jurisdiction, then such provisions shall be deemed
reformed in any such jurisdiction to the maximum time, geographic,
product/service or other limitations permitted by applicable law.

11. COMPLIANCE WITH OTHER AGREEMENTS

The Executive represents and warrants to the Company that the execution of this
Agreement by him and his performance of his obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.

12. WAIVERS

The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

13. BINDING EFFECT; BENEFITS

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
representatives, including any corporation or other business organization with
which the Company may merge or consolidate or

 

 

9

 

--------------------------------------------------------------------------------



sell all or substantially all of its assets. Insofar as the Executive is
concerned, this contract, being personal, cannot be assigned.

14. NOTICES

All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his or its
address et forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:

(a) If to the Executive, to him at the address set forth in Exhibit A.

and

(b) If to the Company, to it at:

MDwerks, Inc.

Windolph Center, Suite I

1020 N.W. 6th Street

Deerfield Beach, Florida 33442

Attention: Chairman of the Board

with a copy to:

Greenberg Traurig, LLP

200 Park Avenue, 14th Floor

New York, New York 10166

Attention: Spencer G. Feldman, Esq.

15. MISCELLANEOUS

(a) This Agreement contains the entire agreement between the parties hereto and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be changed, modified, extended or terminated except upon written amendment
approved by the Board and executed by a duly authorized officer of the Company.

 

 

10

 

--------------------------------------------------------------------------------



(b) The Executive acknowledges that from time to time, the Company may
establish, maintain and distribute employee manuals of handbooks or personnel
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to personnel policies and procedures. Such
manuals, handbooks and statements are intended only for general guidance. No
policies, procedures or statements of any nature by or on behalf of the Company
(whether written or oral, and whether or not contained in any employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement or to create express or implied
obligations of any nature to the Executive.

(c) This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.

(d) All questions pertaining to the validity, construction, execution and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to its conflict of law
principles.

(e) Any controversy or claim arising from, out of or relating to this Agreement,
or the breach hereof (other than controversies or claims arising from, out of or
relating to the provisions in Sections 8, 9 and 10), shall be determined by
final and binding arbitration in Broward County, Florida, in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association, by
a panel of not less than three (3) arbitrators appointed by the American
Arbitration Association. The decision of the arbitrators may be entered and
enforced in any court of competent jurisdiction by either the Company or the
Executive.

 

 

 

11

 

--------------------------------------------------------------------------------



The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:

 

For the Company

 

Executive

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

MDWERKS, INC.



 

By: 


/s/ Vincent Colangelo

 

 

Name:

Vincent Colangelo

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

             /s/ Stephen M. Weiss

 

 

Name:

Stephen M. Weiss

 

 

12

 

--------------------------------------------------------------------------------

 

 